--------------------------------------------------------------------------------

Exhibit 10.2



General Release Agreement
 
THIS GENERAL RELEASE AGREEMENT (this “Release Agreement”) is entered into by and
between Daniel J. McCarthy (“Executive”) and Frontier Communications
Corporation, and its subsidiary and affiliate corporations (collectively, the
“Company”), with reference to the following facts:
 
1.           Separation from Service. Executive and the Company hereby
acknowledge and agree that Executive’s employment with the Company terminated on
December 3, 2019 (the “Separation Date”). The Separation Date shall be deemed to
be the date of separation from service, and the date that employment ends, for
purposes of the letter agreement, dated as of August 2, 2019 (the “Letter
Agreement”), by and between Executive and the Company, and any applicable
employee benefit plans or programs. Executive further acknowledges and agrees
that, effective on the Separation Date and by virtue of executing this Release
Agreement, and without any further action by Executive, Executive hereby resigns
Executive’s position as President and Chief Executive Officer of the Company and
as a member of the board of directors of, or as a director, manager, officer, or
any other position with, the Company or any of its affiliates. In addition, (a)
the Company and Executive each hereby waive the requirement under the Letter
Agreement that any termination of employment be communicated with 60 days’
advance notice; and (b) Executive hereby waives any right to receive additional
payments or benefits under the Letter Agreement upon the occurrence of a “change
in control” (as defined in the Letter Agreement) occurring subsequent to the
Separation Date.
 
2.           Separation Payments. In full satisfaction of the Company’s
obligations under the Letter Agreement and any applicable employee benefit plans
or programs and subject to Section 3, the Company will pay or provide to
Executive the following:
 
(a)          (i) an amount in cash equal to Executive’s base salary through the
Separation Date, payable as soon as practicable following the Separation Date;
and (ii) any accrued but unpaid vacation of Executive as of the Separation Date
(payable in accordance with the terms of the Company’s vacation policy).
 
(b)         An amount in cash equal to $1,000,000 (representing Executive’s
annual base salary as in effect on the Separation Date), payable as follows:
$750,000 upon the first regularly scheduled payroll date in January 2020 and
$250,000 upon the first regularly scheduled payroll date after the date that is
six months following the Separation Date.
 
(c)          An amount in cash equal to $807,300 (representing Executive’s
quarterly bonus for the fourth quarter of 2019), payable upon the first
regularly scheduled payroll date in January 2020.
 
(d)          Any outstanding and unvested restricted stock awards granted to
Executive in 2017 or 2018 will become fully vested upon the expiration of the
Revocation Period (as defined below).
 
(e)          Any outstanding and unvested long-term incentive program awards
granted to Executive in 2017 or 2018 will become vested (calculated based on
actual achievement with respect to the applicable performance goals) upon the
expiration of the Revocation Period.
 

--------------------------------------------------------------------------------

(f)          The repayment provisions with respect to the 2019 cash-based
Retention Award and 2019 cash-based Performance Retention Award will be forgiven
upon the expiration of the Revocation Period, and as such, no repayment of
either such award will be required.
 
(g)         Subject to Executive’s (i) timely election of continuation coverage
under the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended,
and (ii) continued copayment of premiums at the same level as if Executive were
an employee of the Company, continued participation in the Company’s group
health plan (to the extent permitted under applicable law and the terms of such
plan) that covers the Executive and the Executive’s eligible dependents as of
the Separation Date for a period of 18 months following the Separation Date at
the Company’s expense; provided that the Company may modify such continuation
coverage to the extent reasonably necessary to avoid the imposition of any
excise taxes on the Company for failure to comply with the nondiscrimination
requirements of the Patient Protection and Affordable Care Act of 2010, as
amended, and/or the Health Care and Education Reconciliation Act of 2010, as
amended (to the extent applicable).
 
(h)         Reimbursement for reasonable and documented legal fees incurred by
Executive in the negotiation, drafting, and completion of this Release
Agreement. Payment will be made promptly (and in any event, within 30 days)
following the Company’s receipt of the applicable invoices and such invoices
must be submitted within 30 days following the Separation Date.
 
3.           Payment Contingent upon Release.
 
Executive understands that the Company’s obligation to make the payments
provided for in Sections 2(b) through 2(h) is conditioned upon Executive’s
execution of this Release Agreement within 21 days after the Separation Date and
non-revocation of this Release Agreement in accordance with the terms hereof.
 
2

--------------------------------------------------------------------------------

4.           General Releases.
 
In consideration of the Company’s execution of this Release Agreement and of the
payments and benefits provided for in Sections 2(b) through 2(h), which
Executive acknowledges is adequate consideration, Executive, on behalf of
Executive’s heirs, successors, assigns, executors, and representatives of any
kind, releases and forever discharges the Company, its subsidiaries, affiliates,
and divisions, and all their past, present, and future employees, directors,
officers, agents, stockholders, insurers, attorneys, employee benefit plans and
plan fiduciaries, executors, successors, assigns, and other representatives of
any kind in their capacities as such (referred to in this Release Agreement
collectively as “Released Parties”) from any and all claims, charges, demands,
liabilities, or causes of action of any kind, known or unknown, arising through
the date Executive executes this Release Agreement, including, but not limited
to, any claims, liabilities, or causes of action of any kind arising in
connection with Executive’s employment or termination of employment with the
Company. Executive also releases and waives any claim or right to further
compensation, benefits, damages, penalties, attorneys’ fees, costs, or expenses
of any kind from the Company or any of the other Released Parties, except that
nothing in this Release Agreement shall affect any rights Executive may have
under: (a) this Release Agreement; (b) any funded retirement or 401(k) plan of
the Company; (c) the Letter Agreement for indemnification; or (d) the
Indemnification Agreement, dated as of May 16, 2016 (the “Indemnification
Agreement”), by and between the Company and Executive. Without limitation,
Executive waives any right or claim to reinstatement of Executive’s employment
with the Company, although Executive may be reemployed by mutual agreement of
the parties hereto. The claims that Executive is releasing include, but are not
limited to: claims for wrongful discharge; constructive discharge; breach of
contract; tortious interference with contract; unlawful terms and conditions of
employment; retaliation; defamation; invasion of privacy; unlawful conspiracy;
discrimination and/or harassment, including any discrimination and/or harassment
claim arising under the Age Discrimination In Employment Act of 1967, 29 U.S.C.
§ 621 et seq. (“ADEA”); Title VII of the Civil Rights Act of 1964, 42 U.S.C. §
2000e et seq.; the Federal Rehabilitation Act of 1973, 29 U.S.C. § 701 et seq.;
the Americans with Disabilities Act of 1990, 42 U.S.C. § 12101 et seq.; the
Family and Medical Leave Act of 1993, 29 U.S.C. § 2601 et seq.; the Fair Labor
Standards Act of 1938, 29 U.S.C. § 201 et seq.; the Equal Pay Act of 1963, 29
U.S.C. § 206(d) et seq.; the Employee Retirement Income Security Act of 1974, 29
U.S.C. § 301 et seq.; the Worker Adjustment and Retraining Notification Act, 29
U.S.C. § 2101 et seq.; the Connecticut Human Rights & Opportunities Law, Conn.
Gen. Stat. § 46a-60 et seq.; Connecticut Wage and Hour Laws, the Connecticut
Wage Payment Law, Conn. Gen. Stat. §§ 31-71a et seq.; and the Connecticut Family
and Medical Leave Act, Conn. Gen. Stat. §§ 31-51kk et seq., all as amended; any
other federal, state, or local constitutional provision, statute, executive
order, and/or ordinance relating to employment, or other civil rights
violations; and, except as expressly set forth in Section 2, any claim for any
severance and/or other benefits, any bonus for any year; any rights or benefits
under the Company’s long-term incentive programs, including, without limitation,
all shares of unvested restricted stock and all performance shares that would or
might, absent Executive’s termination, have vested or become issuable to
Executive at dates after the Separation Date; and any other claims whether based
on contract or tort.
 
Executive hereby expressly waives any rights Executive may have under any
statute or common law principle concerning the release of claims and potential
claims that Executive does not know or suspect to exist in Executive’s favor at
the time of executing this Release Agreement, which if known to Executive must
or might have materially affected Executive’s settlement with the Company.
Furthermore, Executive acknowledges that Executive intends these consequences
even as to claims for damages that may exist as of the date of this Release
Agreement but which Executive does not know exist, and which, if known, would
materially affect Executive’s decision to execute this Release Agreement,
regardless of whether Executive’s lack of knowledge is the result of ignorance,
oversight, error, negligence, or any other cause. Executive acknowledges that if
any fact with respect to any matter covered by the Release Agreement is later
found to be other than or different from the facts now believed by Executive to
be true, the Release Agreement will be and remain in effect, notwithstanding
such different facts.
 
3

--------------------------------------------------------------------------------

5.          No Other Proceedings.
 
The Executive represents and covenants that Executive has not and will not file
or join in any action, charge, claim, complaint, lawsuit, or proceeding of any
kind against the Company or any of the other Released Parties (other than
pursuing a claim for unemployment compensation benefits to which Executive may
be entitled) with respect to any claim that is released in this Release
Agreement, including any matter arising out of or in connection with Executive’s
employment with the Company or the termination of that employment. The Executive
covenants and agrees that this Section 5 may be raised as a complete bar to any
such action, charge, claim, complaint, lawsuit, or proceeding.
 
Should Executive file or join (or have filed or have joined) in any action,
claim, complaint, lawsuit, or proceeding of any kind against the Company or any
of the other Released Parties, based on any claim that Executive has released,
or should such an action, claim, complaint, lawsuit, or proceeding be filed on
Executive’s behalf, Executive agrees to withdraw, dismiss, or cause to be
withdrawn or dismissed, with prejudice, any such action, claim, complaint,
lawsuit, or proceeding of any kind that is pending in any federal, state, or
local agency or court. If Executive breaks this promise and files or joins (or
has filed or has joined) in any action, claim, complaint, lawsuit, or proceeding
based on any claim that Executive has released, then Executive will pay for all
costs the Company or any of the other Released Parties incurs in defending
against Executive’s claim, including reasonable attorneys’ fees, unless
prohibited by law.
 
For the avoidance of doubt, this Release Agreement does not affect or limit any
claims that, under controlling law, may not be released by private agreement,
including, without limitation, (a) any claims under workers’ compensation laws;
or (b) the right to file a charge with the Equal Employment Opportunity
Commission (“EEOC”) or similar state or local agency, or with the National Labor
Relations Board, or to provide information to or assist such agency in any
proceeding; provided, however, that Executive agrees that by signing this
Release Agreement, Executive specifically waives Executive’s right to recover
any damages or other relief in any claim or suit brought by or through the EEOC
or any other state or local agency under Title VII of the Civil Rights Act of
1964, the American with Disabilities Act, or any other federal, state, or local
discrimination law, regardless of whether such claim or suit is brought by
Executive or on Executive’s behalf, except where prohibited by law. In addition,
nothing in this Release Agreement is intended to prohibit Executive from
reporting possible violations of federal law or regulation to any governmental
agency or entity, including, but not limited to, the Department of Justice, the
Securities and Exchange Commission, Congress, and any agency Inspector General,
or making other disclosures that are protected under the whistleblower
provisions of federal law or regulation. Executive does not need the prior
authorization of the Company to make any such reports or disclosures, nor is
Executive required to notify the Company that the Service Provider has made such
reports or disclosures.
 
Additionally, nothing in this Release Agreement shall limit or restrict
Executive’s right under the ADEA to challenge the validity of this Release
Agreement in a court of law. However, Executive nevertheless understands that in
any suit brought solely under the ADEA, Executive will not be entitled to any
damages or other relief unless this Release Agreement and the waivers contained
in it were deemed to be unlawful or otherwise invalid.
 
4

--------------------------------------------------------------------------------

6.           No Sale of Claim.
 
Executive represents that Executive has not given or sold any portion of any
claim discussed in this Release Agreement to anyone else.
 
7.           Cooperation.
 
From and after the Separation Date, Executive agrees to reasonably cooperate
with the Company and its financial and legal advisors when and as the Company
requests in connection with any claims, investigations, or other proceedings
involving the Company with respect to matters occurring while Executive was
employed by the Company; provided, however, that Executive shall have no such
obligation with respect to claims, investigations, or other proceedings
commenced after the second anniversary of the Separation Date. The Company shall
provide Executive with reasonable advance written notice of any requested
cooperation under this Section 7. Executive shall receive no additional
compensation for rendering such services pursuant to this Section 7, except that
the Company will reimburse Executive at Executive’s then-prevailing hourly rate
for the time expended by Executive in rendering such services and for reasonable
expenses incurred in connection with such cooperation.
 
8.           Effect of Breach.
 
If Executive breaches any of Executive’s promises or obligations contained in
the Letter Agreement or this Release Agreement, then the Company has the right
to immediately stop making the payments described in the Letter Agreement and to
seek repayment of payments already made pursuant to the Letter Agreement (except
to the extent, if any, prohibited by applicable law). If the Company exercises
its rights under this Section 8 to stop making the payments described in the
Letter Agreement, then Executive will continue to be obligated to comply with
all Executive’s promises and obligations contained in the Letter Agreement and
in this Release Agreement. Additionally, if the Company exercises its rights
under this Section 8 to stop making the payments described in the Letter
Agreement, then the Company will also have the right to pursue all additional
rights it has against Executive pursuant to the Letter Agreement or this Release
Agreement, as well as any and all other legal rights it may have against
Executive for breaching any of Executive’s promises or obligations in the Letter
Agreement or this Release Agreement.
 
9.           Arbitration.
 
The parties agree that any disputes regarding any rights or obligations pursuant
to the Letter Agreement or this Release Agreement shall be resolved by final and
binding arbitration pursuant to the Employment Rules of the American Arbitration
Association, except that the Company may seek injunctive relief to enforce any
restrictive covenants in the Letter Agreement or this Release Agreement in any
court of competent jurisdiction. Any arbitration hearing must be conducted in
Fairfield County, Connecticut, and shall be a confidential and private
proceeding.
 
10.         Enforcement.
 
If any arbitrator or court of competent jurisdiction determines that Executive
or the Company has violated any of Executive’s or the Company’s respective
promises or obligations contained in the Letter Agreement or this Release
Agreement, then the injured party shall be entitled to recover, in addition to
its damages, all costs and expenses incurred in its enforcement efforts,
including actual attorneys’ fees, from the violating party. In addition, the
parties acknowledge and agree that a breach by a party of any of its promises or
obligations contained in the Letter Agreement or this Release Agreement shall
cause the other party irreparable harm and that the other party and its
affiliates shall be entitled to seek injunctive relief, in addition to damages,
for any such breach.
 
5

--------------------------------------------------------------------------------

11.         Taxes.
 
The Executive recognizes that the payments and benefits provided under this
Release Agreement will result in taxable income to Executive that the Company
will report to appropriate taxing authorities. The Company shall have the right
to deduct from any payment made under this Release Agreement any federal, state,
local, or other income, employment, Social Security, Medicare, or other taxes it
determines are required by law to be withheld with respect to such payments and
benefits, as well as any applicable payroll deductions.
 
The intent of the parties is that payments and benefits under this Release
Agreement comply with, or be exempt from, Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), and the regulations and guidance
promulgated thereunder, and accordingly, to the maximum extent permitted, this
Release Agreement shall be interpreted to be in compliance therewith or exempt
therefrom. To the extent that reimbursements or other in-kind benefits under
this Release Agreement constitute “nonqualified deferred compensation” for
purposes of Section 409A of the Code, (a) all expenses or other reimbursements
hereunder shall be made on or prior to the last day of the taxable year
following the taxable year in which such expenses were incurred by Executive,
(b) any right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, and (c) no such reimbursement,
expenses eligible for reimbursement, or in-kind benefits provided in any taxable
year shall in any way affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year.
 
12.         Consultation with Counsel.
 
Executive acknowledges that Executive has been advised, in this writing, to
consult with an attorney of Executive’s choice prior to signing this release
agreement and that Executive has signed this Release Agreement knowingly,
voluntarily, and freely, and with such counsel (if any) as Executive deemed
appropriate. Executive understands, however, that whether or not to consult with
an attorney is Executive’s decision. Executive agrees that, except as set forth
in the paragraph entitled “Indemnification” under the Letter Agreement, as set
forth in Section 2(h), or as set forth in the Indemnification Agreement, the
Company shall not be required to pay any of Executive’s attorneys’ fees in this
or any related matter or lawsuit, now or later, and that the amounts payable
under this Release Agreement are in full and complete payment of all matters
between Executive and the Company, including, without limitation, attorneys’
fees and costs.
 
6

--------------------------------------------------------------------------------

13.         Right to Revoke Release Agreement.
 
Executive acknowledges that Executive has been provided with a period of 21 days
in which to consider whether or not to enter into this Release Agreement.
Executive further acknowledges that Executive has been advised of Executive’s
right to revoke this Release Agreement during the seven-day period following
execution of this Release Agreement (the “Revocation Period”). To revoke,
Executive must give the company written notice of Executive’s revocation within
the Revocation Period. Any revocation must state “I hereby revoke my acceptance
of my Release Agreement.” The revocation must be personally delivered or mailed
to the Company representative noted in Section 17 and received by such Company
representative prior to the expiration of the Revocation Period. If the last day
of the Revocation Period is a Saturday, Sunday, or legal holiday in Connecticut,
then the Revocation Period shall not expire until the next following day that is
not a Saturday, Sunday, or legal holiday. This Release Agreement shall not
become effective or enforceable, and the consideration described in the Letter
Agreement shall not be payable, until the Revocation Period has expired without
such revocation having been given.
 
14.         Effective Date of Release Agreement.
 
This Release Agreement becomes effective on the day immediately following the
day on which the Revocation Period ends; provided that Executive has not revoked
this Release Agreement pursuant to Section 13. After Executive signs and dates
the Release Agreement, Executive must return the Release Agreement to the
Company representative noted in Section 17.
 
15.          No Reliance.
 
The parties acknowledge that they execute this Release Agreement in reliance on
their own personal knowledge, and are not relying on any representation or
promise made by any other party that is not contained in this Release Agreement.
 
16.          Entire Agreement.
 
This Release Agreement contains the entire agreement between the parties
concerning the subject matter of this Release Agreement and supersedes all prior
negotiations, agreements, or understandings between the parties, except that (a)
the Indemnification Agreement shall survive the execution of this Release
Agreement and continue in full force and effect in accordance with its terms,
and (b) any obligations of Executive to the Company under the Letter Agreement
shall survive the execution of this Release Agreement and continue in full force
and effect. No promises or oral or written statements have been made to
Executive other than those in the Letter Agreement, the Indemnification
Agreement, and this Release Agreement. If any portion of this Release Agreement
is found to be unenforceable, all other portions that can be separated from it,
or appropriately limited in scope, shall remain fully valid and enforceable.
Executive agrees that the Company is entitled to cease severance payments and
any other benefit set forth in this Release Agreement, and recover its prior
payment of the same if an arbitrator or court of competent jurisdiction
determines that any portion of the release contained in this Release Agreement
is unenforceable.
 
17.          Notice.
 
Notices and all other communications contemplated by this Agreement shall be in
writing and shall be deemed to have been duly given when personally delivered or
one day following mailing via Federal Express or similar overnight courier
service. In the case of Executive, mailed notices shall be addressed to
Executive at Executive’s home address that the Company has on file for
Executive. In the case of the Company, mailed notices shall be addressed to its
corporate headquarters, and all notices shall be directed to the attention of
its Chief Financial Officer and Chief Legal Officer. Any party may serve process
in any matter relating to this Release Agreement in the same manner.
 
7

--------------------------------------------------------------------------------

18.          Governing Law.
 
This Release Agreement shall be governed by the substantive laws of the State of
Connecticut without regard to conflicts of law principles.
 
19.          Counterpart Signatures.
 
If the Company and Executive sign this Release Agreement in counterparts, each
will be deemed the original but all counterparts taken together will constitute
one instrument.
 
20.          Headings.
 
All descriptive headings of sections in this Release Agreement are intended
solely for convenience, and no provision of this Release Agreement is to be
construed by reference to any such heading.
 
21.          Inducement.
 
To induce the Company to provide Executive the consideration recited in this
Release Agreement, Executive voluntarily executes this Release Agreement,
acknowledges that the only consideration for executing this Release Agreement is
that recited in this Release Agreement, and that no other promise, inducement,
threat, agreement, or understanding of any kind has been made by anyone to cause
Executive to execute this Release Agreement. Executive acknowledges and agrees
that the consideration recited in this Release Agreement is more than the
Company is required to deliver under its policies and procedures, and that any
additional consideration is delivered in consideration for Executive signing
this Release Agreement.
 
Executive agrees that Executive has read and understands this Release Agreement,
including the release of claims, and fully understands its terms.
 
Executive understands this Release Agreement contains a final release of all
known and unknown claims and that Executive can make no further claim of any
kind against the Company or any of the other released parties arising out of
actions occurring through the date that Executive executes this Release
Agreement.
 
Executive acknowledges that Executive has been advised to consult with an
attorney prior to signing this Release Agreement and has had an opportunity to
review this Release Agreement with an attorney.
 
Executive acknowledges that Executive is entering into this Release Agreement
knowingly and voluntarily and without any coercion.


8

--------------------------------------------------------------------------------

Executive further acknowledges that Executive has had 21 days to consider this
Release Agreement. If Executive signs this Release Agreement prior to the
expiration of the 21 days, Executive agrees that Executive does so voluntarily
and of Executive’s own free will.
 
(signature page follows)
 
9

--------------------------------------------------------------------------------

In witness whereof, each of the parties has executed this Release Agreement, in
the case of the Company by its duly authorized officer, as of the day and year
set forth below.
 

 
FRONTIER COMMUNICATIONS
CORPORATION
     
By:
/s/ Mark D. Nielsen
   
Name:
Mark D. Nielsen
   
Title:
Executive Vice President, Chief
     
Legal Officer, Chief Transaction
     
Officer and Secretary
     
Date: December 3, 2019
     
EXECUTIVE
     
By:
/s/ Daniel J. McCarthy
   
Name:
Daniel J. McCarthy
     
Date: December 3, 2019



[Signature Page to Release Agreement]





--------------------------------------------------------------------------------